       Case 1:13-cv-00296-JCG Document 123          Filed 01/18/19   Page 1 of 1



               UNITED STATES COURT OF INTERNATIONAL TRADE

 JANSSEN ORTHO LLC,

                     Plaintiff,

              .v.                               Court No. 13-00296

 UNITED STATES,

                     Defendant.




                             ORDER OF REASSIGNMENT

      Pursuant to 28 U.S.C. § 253(c) and Rule 77(e)(4) of the Rules of this Court, the

above entitled action, previously assigned to the Honorable Delissa A. Ridgway, is

hereby reassigned to the Honorable Jennifer Choe-Groves.


      Dated at New York, New York, this 18th day of January, 2019



                                                     /s/ Timothy C. Stanceu
                                                      Timothy C. Stanceu
                                                      Chief Judge
